UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6752


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE WILLIE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:08-cr-00133-RAJ-TEM-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Willie Davis, Appellant Pro Se.       Jessica M. Norris,
Special Assistant United States Attorney, Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George Willie Davis appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find no reversible error.     Accordingly, we affirm the district

court’s order.    United States v. Davis, No. 4:08-cr-00133-RAJ-

TEM-1 (E.D. Va. filed Apr. 5, 2012 & entered Apr. 6, 2012).          We

dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                               AFFIRMED




                                    2